                                            Case 4:21-cv-02145-SBA Document 7 Filed 09/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       WANAG TAHATAN-BEY,                               Case No. 21-cv-02145-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF REASSIGNMENT AND
                                                 v.                                         REPORT AND RECOMMENDATION
                                   9
                                                                                            TO DISMISS
                                  10       THE ESTATE OF KEVIN PAUL
                                           WOODRUFF ET AL,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Wanag Tahatan-Bey initiated this matter by filing a Consensual Decree Order

                                  14   Certified Foreign Judgment, classified as a miscellaneous case. (Dkt. No. 1.)1 The Court

                                  15   subsequently ordered the matter reclassified as a civil case, (Dkt. No. 2), and Plaintiff was notified

                                  16   that the new filing fee is $402.00, (Dkt. No. 4). On June 4, 2021, the Court ordered Plaintiff to

                                  17   pay the filing fee or file a motion to proceed in forma pauperis, directing him to the Northern

                                  18   District’s Legal Help Center for free assistance. (Dkt. No. 5.) To date, Plaintiff has not paid the

                                  19   filing fee or filed a motion to proceed in forma pauperis.

                                  20          Because the parties have not consented to the Court’s jurisdiction, the Clerk of Court is

                                  21   ordered to REASSIGN this action to a district court judge. See Williams v. King, 875 F.3d 500,

                                  22   501, 504 (9th Cir. 2017) (magistrate judge lacked jurisdiction to dismiss case on initial screening

                                  23   because unserved defendants had not consented to proceed before magistrate judge). The Court

                                  24   RECOMMENDS that the district court judge dismiss the action without prejudice for failure to

                                  25   pay the required fee.

                                  26          Any party may file objections to this report and recommendation with the district court

                                  27
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28
                                       ECF-generated page numbers at the top of the documents.
                                           Case 4:21-cv-02145-SBA Document 7 Filed 09/10/21 Page 2 of 2




                                   1   judge within fourteen days after being served with a copy. See 28 U.S.C. § 636(b)(1)(B); Fed. R.

                                   2   Civ. P. 72(b); N.D. Cal. Civ. L.R. 72-3. Failure to file objections within the specified time may

                                   3   waive the right to appeal the district court’s ultimate order.

                                   4          IT IS SO RECOMMENDED.

                                   5   Dated: September 10, 2021

                                   6

                                   7
                                                                                                        JACQUELINE SCOTT CORLEY
                                   8                                                                    United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
